9 S.Ct. 213
129 U.S. 44
32 L.Ed. 592
CURRIE, Mayor, et al.v.UNITED STATES ex rel. JACOBS et al.
Argued October 17, 1888 Decided January 7, 1889.

FULLER, C. J.


1
In this case a peremptory writ of mandamus was awarded, commanding the levy of a special tax for the payment of the judgment rendered in favor of Jacobs & Smith, and against the city of Shreveport, just reversed in the preceding case, ante, 210, for want of jurisdiction. The judgment must therefore be reversed, and the cause remanded with directions to dismiss the petition.


2
So ordered.